TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00667-CV


Andrew LeMaster, Appellant

v.

Source1 Solutions and Dana Richie, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-05-003905, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Andrew LeMaster filed his notice of appeal on November 1, 2006.  Since
that filing, appellant sought and received four extensions of time to file his appellant's brief.  On
May 15, 2007, we granted his fourth and final motion, ordering the brief filed no later than May 29. 
We cautioned appellant that if his brief was not timely filed, the appeal would be dismissed.  To date,
appellant has not filed his brief.  Therefore, we dismiss his appeal for want of prosecution.  See
Tex. R. App. P. 42.3(b); see also Tex. R. App. P. 42.3(c) (dismissal for failure to comply with rules
or court order).
					__________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Henson
Dismissed for Want of Prosecution
Filed: June 15, 2007